DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                IVETTE FULLY and EDWARDS FULLY,
                           Appellants,

                                    v.

                   OCWEN LOAN SERVICING, LLC,
                           Appellee.

                              No. 4D21-1649

                          [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE18-
017164.

  Wayne Kramer of Midler & Kramer, P.A., Fort Lauderdale, for
appellants.

   Adam A. Diaz and Kathleen Achille of Diaz Anselmo & Associates, P.A.,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.